PER CURIAM.
Paul and Harold Groll, individually and on behalf of Hardware Imagination, Inc. (“Hardware”), appeal a final judgment valuing certain shares of Hardware stock at $751,401. Jean Roye, individually and in her capacity as personal representative of the estate of James Roye, also appeals the final judgments valuing the stock at $751,401 and awarding Hardware attorney’s fees.
We affirm the final judgment determining the buyout value of the Hardware stock because the record contains *851competent substantial evidence to support the $751,401 value placed on the stock. See CADD Ctrs. of Fla., Inc. v. Strickland, 851 So.2d 756, 758 (Fla. 4th DCA 2003) (citation omitted)(reversing a final judgment because there was no competent substantial evidence to support the trial court’s valuation of stock). However, we reverse the final judgment awarding Hardware attorney’s fees because, under the facts of this case, the record does not support the trial court’s finding that Hardware was the prevailing party in the significant issue of the litigation. See KCIN, Inc. v. Canpro Inv., Ltd., 675 So.2d 222, 223 (Fla. 2d DCA 1996)(holding that an award of attorney’s fees is not warranted each time there is litigation involving a contract which provides for prevailing party attorney’s fees).
Affirmed in part; reversed in part.